Citation Nr: 1508911	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound (GSW) of Muscle Group (MG) I on the right.

2.  Entitlement to a separate compensable evaluation for a right shoulder disability due to GSW of MG I.

3.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from December 1966 to December 1969, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Louisville, Kentucky, Regional Office (RO) of the United States Department of Veterans Affairs, which in pertinent part denied entitlement to an increased rating for a GSW of MG I.

During the processing of the appeal, the RO issued a March 2013 Decision Review Officer (DRO) decision granting entitlement to a separate 10 percent evaluation for a scar related to the MG I GSW.  This decision effectively bifurcated the question of evaluation of the scar from the present appeal; the Veteran does not appear to have filed a notice of disagreement (NOD) with any aspect of the DRO decision, and his representative has not addressed the assigned scar evaluation in subsequent appellate briefs.  The question of scar evaluation is therefore not considered to be before the Board at this time.  Tyrues v. Shinseki,732 F.3d 1351 (2013).

In contrast, the Veteran's representative has continued to discuss the impact of the GSW on the joint associated with MG I, namely the right shoulder.  MG I includes the trapezius, levator scapulae, and serratus magnus muscles.  The contention that an additional disability manifestation of the GSW is present is part of the current appeal, and the issues have been recharacterized to reflect this.

Moreover, the Veteran has repeatedly alleged that his MG I GSW has a severe impact on his ability to work.  While he appears to remain employed, he has stated he cannot work a full day.  A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Unemployability includes the inability to obtain or retain substantially gainful employment; the Veteran appears to allege a lack of "substantially gainful" employment.

The January 2011 decision also involved several additional claims, regarding a GSW of the right leg, an acquired psychiatric disability, a respiratory disability, and blood in the urine.  The Veteran did not file a timely NOD with these decisions, but does refer to those issues, as well as back, malaria, and prostate issues, in his October 2012 substantive appeal.  He then appears to request an increase in his tinnitus evaluation in January 2013 correspondence.  Finally, the Board notes that the Veteran's representative in November 2014 referred to a hearing loss disability.  The Veteran was denied service connection for such in an unappealed March 2011 decision, but the representative refers to an evaluation claim.   It is unclear if hearing loss was mistakenly referred to, or if the Veteran intended to reopen a previously denied claims.  In any case, claims regarding these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of separate evaluation of a right shoulder disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The severity of the GSW of MG I most closely approximates the criteria for a moderate injury, with deep penetration by a single bullet necessitating debridement and causing reduced stamina and fatigue-pain, without loss of muscle substance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a GSW of MG I on the right are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5301 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in December 2010 and again in February 2013.  The December 2010 examination is inadequate; the examiner misidentified the disabled MG, and provided findings which are not relevant to or probative of the current appeal.  The February 2013 examiner, however, provided complete findings related to MG I, and made sufficient clinical description of the disability to permit application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication.  

The Veteran has objected to the examination because the examiner did not opine as to the severity of the MG injury under the "severe, moderately severe, moderate, or slight" scale of the criteria.  See Appellant's Brief of February 2015, p. 3.  However, assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra.  Characterization of the severity of the disability is the ultimate fact to be determined, and is not within the purview of the examiner.  Accordingly, the examiner's "failure" to trammel the responsibility of the adjudicator is an insufficient basis upon which to reject the examination.  Further, the Veteran has not alleged worsening of his MG injury since February 2013, and so the examination findings are not stale; no updated examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's MG disability is here static and unchanged over the course of the appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluations of muscle injuries and their residuals are based on assessment of the impact of function of the MGs affected.  The body is divided into MGs in five anatomical regions.  The Veteran's service-connected disability involves MG I and the muscles controlling movement of the shoulder, which are the trapezius, levator scapulae, and serratus magnus muscles.  Further, differing ratings are assigned for the dominant and nondominant limbs.  38 C.F.R. § 4.73, Code 5301.  The Veteran here is, by his own statements and according to the medical records, right-handed.  It is his therefore his dominant side which has been impacted.

Under Code 5301, a 10 percent evaluation is assigned for moderate impairment of the dominant side.  Moderately severe impairment is rated 30 percent disabling, and severe impairment is rated 40 percent disabling.  38 C.F.R. § 4.73, Code 5301.  

The categorization of injuries on the severe, moderately severe, moderate, or slight scale is governed by 38 C.F.R. § 4.56, based on the type of injury initially sustained, the history of complaints and treatment, and the residual objective findings. 

A slight injury results from a simple wound of the muscle that did not require debridement or result in infection.  Service records will show a superficial wound that necessitated brief treatment followed immediately by a return to duty.  Such wounds heal with good functional results, and show none of the cardinal signs and symptoms of muscle disability.  Objectively, there is a minimal scar, without atrophy, impaired tone, or loss of muscle tissue.  No retained metal fragments are shown.  38 C.F.R. § 4.56(d)(1).  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate muscle disabilities are caused by through and through or deep penetrating wounds by a single bullet or fragment, without explosive effect, residuals of debridement, or prolonged infection.  Records must show one of more of the cardinal signs and symptoms of muscle disability; a lower threshold of fatigue (less stamina) is particularly notable in such injuries.  Objectively, small linear entrance and/or exit scars show a short missile track through the muscle, and there is some loss of the muscle substance or impaired tone.  Strength and stamina may be reduced when compared to the uninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is typified by a through and through or deep penetrating wound by a small high-velocity or large low-velocity missile, with debridement, prolonged infection, and intermuscular scarring.  Prolonged hospitalization for treatment of such wounds is required, as is the presence of consistent complaint regarding the cardinal signs and symptoms of muscle disability.  These prevent the Veteran from keeping up with work requirements.  Entrance and/or exit scars show a missile track through one or more MGs, with loss of muscle substance or firm resistance shown on palpation.  There is positive impairment of strength and endurance when compared to the uninjured side.  38 C.F.R. § 4.56(d)(3).

A severe injury is due to a through and through or deep penetrating wound from a high-velocity missile, a large low-velocity missile, or multiple low velocity missiles.  There may be a shattering bone fracture or open comminuted fracture.  These wounds require extensive debridement, or result in prolonged infection, sloughing of soft parts, or intermuscular binding or scarring.  Prolonged hospital treatment is needed, with a record of consistent complaints of the cardinal signs and symptoms of muscle disability, at a greater level than a moderately severe injury and resulting in an inability to keep up with work requirements.  Objectively, associated scars are ragged, depressed, and adherent, showing widespread damage to the MGs in the missile track.  Loss of muscle tissue is shown on palpation, or the muscles in the wound area are soft and flabby.  In contraction, there is abnormal swelling and hardening.  Strength, coordination, and endurance are severely impaired when compared to the uninjured side.  A severe muscle disability may also be shown by x-ray evidence of scattered retained foreign bodies, scar adhesion to bone, diminished excitability on electrodiagnostic testing, visible or measureable atrophy, adaptive contraction of opposing muscles, atrophy of other muscle groups not in the missile track, or atrophy of an entire muscle following penetration.  38 C.F.R. § 4.56(d)(4).

Service treatment records reveal that in January 1968, the Veteran's unit was ambushed on a search and destroy mission.  He sustained two GSWs, one to the right leg, and the other, the subject of this appeal, to the right side of the upper back.  The weapon used was an AK-47; the automatic rifle fires 7.62mm round, and this is considered to be at worst a small high-velocity missile.  There was no artery or nerve involvement, and penetration about four inches into the muscle was noted.  No fractures were identified, and the wound was debrided without complications.  The wound was stitched closed; a graft was not required for the back, though the leg wound did need one.  The Veteran was hospitalized for several weeks, and released to restricted duty in mid-March 1968.  Doctors indicated his restrictions were due to the leg injury, not the back. 

The Veteran filed his claim for increased rating in September 2010.  He did not specify in what way the back wound had worsened, but private treatment records through January 2010 reveal complaints about bilateral shoulder girdle stiffness and pain.  In an October 2011 statement, the Veteran indicated problems with "movement and motion and chronic pain for [the] last several years."  In perfecting his appeal in October 2012, he complained of muscle tissue and nerve damage.  He had trouble laying on his right side; it felt like he had a knot in his back.  

VA treatment records through November 2013 reveal that low back pain is carried as a diagnosis, but the Veteran was not actively complaining of either back or shoulder pain.  He was treated for right shoulder complaints in July 2012, after falling out of bed and landing on it, but he otherwise generally denied complaints of back or joint problems.

At a February 2013 VA examination, the Veteran supplied a somewhat inaccurate description of his in-service wound and treatment; he attributed much of his treatment to the back, when records make clear the steps he refers to were for the leg wound.  The examiner was able to review the claims file, however, and did examine the Veteran.  The examiner confirmed the Veteran was right-handed.  The Veteran reported that since his injury, he had pain and muscle spasm in the area of the GSW, which had worsened over the years.  He described the pain as an intermittent pulsating spasm, which felt like a knot.  It was sensitive if he lay on it for long.  He reported that the muscles in the areas of his wounds "get tired" and that he can't finish working if a job takes more than four or five hours. 

On physical examination, a scar indicating a missile track through one or more muscle groups was noted.  They were not depressed, ragged, or adherent, including to the bones.  No atrophy or missing muscle substance or tone was noted.  The examiner did report a consistent lowered threshold for fatigue and a consistent, more severe fatigue-pain on the right side.  X-rays did not show any retained foreign bodies.
The findings on examination and the records of the original injury do not support assignment of an evaluation in excess of 10 percent for residuals of the GSW of MG I on the right side; a moderately severe or severe muscle injury is not shown.  The deep penetrating wound was from a single bullet.  There was no explosive effect or infection associated with the back; while the wound was debrided, doctors in service indicated this was a general procedure on the back wound, as opposed to the more extensive grafting and follow-up debridement on the leg.  Only two cardinal signs of muscle injury, fatigue-pain and lowered stamina, are present, which is more consistent with a moderate ("one or more") injury than a moderately severe or severe injury, which appear to indicate all or most signs are necessary.  While the Veteran was hospitalized for approximately six weeks, his course of recovery for the back was unremarkable.  He was sutured and left alone, in effect.  Follow-up and monitoring, and light duty were necessary for the leg wound, which is not at issue here.  Finally, there is no loss of muscle mass or adherence attributed to the wound.  

The Veteran has reported "nerve" problems, but his wound did not have any nerve involvement.  He has also referred to muscle spasms and a "knot," but no such are objectively shown in connection with the back wound.  The examiner apparently did not even feel any testing was required for such.  Moreover, his complaints on examination are inconsistent with his repeated statements to treating doctors and nurses at VA.  He consistently denied back and shoulder pain, aside from a single incident where he had an acute injury.  Even if these muscle problems, reflective of a severe disability under 38 C.F.R. § 4.56(d)(4) were considered, based on the Veteran's competent lay testimony, the Board's finding regarding the overall disability picture would be undisturbed.  The initial wound was as clean and direct as could be hoped, without complications in treatment and healing.  All other findings are simply inconsistent with a severe injury.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As is discussed above, all of the Veteran's complaints fall under the applicable rating criteria.  His pain, lack of endurance, and complaints of muscle impairment are all specifically mentioned under 38 C.F.R. § 4.56.  Accordingly, no further discussion of extraschedular evaluation is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for a GSW of MG I on the right is not warranted.  The Board stresses that this finding is applicable only to the muscle injury itself.  It does not consider, and should not consider, the later development or worsening of secondary conditions such as degenerative joint disease, which the Veteran has also raised.  Such developments are addressed below.


ORDER

An evaluation in excess of 10 percent for a GSW of MG I on the right is denied.

REMAND

The Veteran now argues that his GSW of MG I on the right has resulted in the development of disability of the joint upon which those muscles act, the right shoulder.  He reports painful, limited motion, as well as a lack of endurance.  However, the evidence of records fails to adequately describe such impairments.  Further, it is unclear if the currently indicated joint problems are in fact related to the GSW; the Veteran has worked at heavy labor for many years, and records show bilateral shoulder problems, as well as impairments of other joints.

A VA examination is necessary to determine the full extent of service-connection, if any, of current joint disability of the right shoulder.

As consideration of TDIU entitlement is dependent upon the impact of all service-connected disabilities, that issue cannot be resolved until the full extent of the service-connected disability is established; the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Further, as this is an inferred claim, the Veteran has not had a full and fair opportunity to address the elements thereof during the processing of the appeal.  He should be asked to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to better support the claim.  Such will be particularly helpful in determining whether any current work is "substantially gainful employment."

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information of TDIU, to include a request that he complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Associate with the claims folder updated VA treatment records from the VA Medical Center in Louisville, Kentucky, as well as all associated clinics and any other VA facility identified by the Veteran or in the record, for the period of November 2013 to the present.

3.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the right shoulder; the presence of degenerative joint disease should be specifically addressed.  

For each identified condition, the examiner must opine as to whether it is at least as likely as not that such is caused or aggravated by service or a service-connected disability, to include the GSW of MG I.  

The examiner must also comment on the impact of each condition, individually and collectively, on the Veteran's occupational capacity.

A full and complete rationale is required for all opinions expressed.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


